Citation Nr: 1131894	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include fibromyalgia (hereinafter low back disorder/fibromyalgia).

2.  Entitlement to service connection for a pelvic disorder, to include as secondary to a low back disorder/fibromyalgia.  

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder/fibromyalgia.  

4.  Entitlement to service connection for depression, to include as secondary to a low back disorder/fibromyalgia.  

5.  Entitlement to service connection for night sweats, to include as secondary to a low back disorder/fibromyalgia.  

6.  Entitlement to service connection for a neck disorder, to include as secondary to a low back disorder/fibromyalgia.  

7.  Entitlement to service connection for muscle spasms, to include as secondary to a low back disorder/fibromyalgia.  

8.  Entitlement to service connection for an abnormal menstrual cycle disorder, to include as secondary to a low back disorder/fibromyalgia.  

9.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a low back disorder/fibromyalgia.  

10.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a low back disorder/fibromyalgia.  

11.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disorder/fibromyalgia.  

12.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a low back disorder/fibromyalgia.  

13.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, to include as secondary to a low back disorder/fibromyalgia.  

14.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a left leg disorder, to include as secondary to a low back disorder/fibromyalgia.  

15.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right leg disorder, to include as secondary to a low back disorder/fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1987 to January 1988 with additional periods of unverified service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits sought on appeal.  The appellant appealed that decision to BVA, and the case was referred to the Board for appellate review. 

A hearing was held on August 15, 2008, at the Pittsburgh RO, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2010) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.  The appellant also had a local RO hearing before a hearing officer in February 2007, a transcript of which is also in the claims file.

The Board remanded the issues on appeal for further development in November 2008.  The appeal has since been returned to the Board for appellate review.  

The issues listed above are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Reasons for Remand:  To verify the appellant's service dates, to ensure compliance with the prior remand and to adjudicate an inextricably intertwined issue.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Initially, the Board notes that the dates and nature of the appellant's service are unclear.  As noted above, the appellant served on ACDUTRA from August 1987 to January 1988.  This is the appellant's only verified period of service.  As such, at the present time, the appellant is not considered to be a "Veteran", 38 U.S.C. §§ 101(2), (24) and 38 C.F.R. §§ 3.1(d) and 3.6(a), (d), and thus, she is not be afforded the evidentiary presumptions offered to assist "Veterans" with their claims.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

However, a DD - 214 associated with the appellant's VA claims file reflects that she also had more than six months of prior "inactive service", and the appellant has submitted a military profile report from June 1988, alluding to subsequent service of unknown nature and duration.  Indeed, a July 2009 VA examination report reflects that the appellant asserted that she served in the Army from August 1988 to 1992.  See the July 2009 VA examination report.  Therefore, the RO/AMC should make an attempt to verify the dates and nature of the appellant's periods of service.  

As noted above, the Board remanded the claims currently on appeal in November 2008.  Among other things, the November 2008 Board remand instructed that the RO/AMC was to schedule the appellant for a VA examination to obtain an opinion concerning whether "it is at least as likely as not that the appellant's current low back disorder, to include fibromyalgia, is causally related to her active service or any incident therein."  See the November 2008 Board remand at page 13.  Further, if the VA examiner concluded that the appellant's low back disorder/fibromyalgia was causally related to her service, he or she was instructed to address whether any of the appellant's claimed disorders on appeal were caused or aggravated by her low back disorder/fibromyalgia.  See the November 2008 Board remand at pages 13 - 14.  The June 2009 examination request from the RO in Nashville, Tennessee, (assisting the VA AMC) copied the instructions to the VA examiner verbatim from the November 2008 Board remand.  See the June 2009 VA examination request print out.  

Review of the July 2009 VA examination report reflects that, after a review of the appellant's VA claims file and an interview and physical examination of the appellant, the VA examiner noted the appellant's previous diagnosis of fibromyalgia and provided diagnoses of mild degenerative arthritis of the spine and a myofascial lumbar strain.  The VA examiner then opined that the appellant's spine condition was "not likely" related to her in-service low back injury and that her fibromyalgia, the source of her current complaints of pain, "would not be related to the service [-] related lower back condition."  However, while the VA examiner noted that a May 2005 VA outpatient treatment record reflects the appellant's assertion that she has had back pain since her in-service injury, the matter of chronicity as per 38 C.F.R. § 3.303(b) was not addressed.  See the July 2009 VA examination report.  Indeed, VA outpatient treatment records reflect that the appellant presented with complaints of back pain in May 1991 and July 2000.  The May 1991 VA treatment record also reflects that a diagnosis of fibromyositis was considered.  

Further, the VA examiner commented that the "symptoms that the [appellant] is describing as radiculopathy [right and left leg disorders] do not follow any specific dermatome or distribution for the lumbar condition.  It does not seem likely that the leg pain is a radiculopathy from the lower back."  Since the appellant's low back disorder/fibromyalgia was not found to be causally-related to her service, the VA examiner did not address whether any of the appellant's other claimed disorders were caused or aggravated by her low back disorder/fibromyalgia.  See the July 2009 VA examination report.  

It is well established that the United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board concludes that the July 2009 VA examination is inadequate for the purposes of this decision because the VA examiner failed to cite pertinent evidence and/or provide adequate reasoning for the stated opinions.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, in effort to comply with the November 2008 Board remand, the Board finds that a VA examination and medical opinion(s) are necessary for the purpose of properly deciding the claim on appeal herein.  

Further, as noted in the November 2008 Board remand, the appellant has claimed that all of her claimed disorders are caused or aggravated by her low back disorder/fibromyalgia.  See the August 2008 hearing transcript at pages 9 and 23.  Accordingly, the appellant's remaining claims are inextricably intertwined with her low back disorder/fibromyalgia claim.  In other words, these claims may only be granted under the theory of secondary service connection if the appellant's low back disorder/fibromyalgia claim is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  To that extent, appellate review of these matters must be deferred pending additional development of the appellant's low back disorder/fibromyalgia claim.

However, review of the appellant's clinical record for her period of ACDUTRA reflects that she did complain of pain in her hips, knees, feet and legs during her verified period of ACDUTRA.  See e.g. a treatment record dated in December 1987.  Also, the appellant was diagnosed with a yeast infection and vaginitis in October 1987.  Further, at the August 2008 hearing, the appellant asserted that she had bilateral hearing loss resulting from noise exposure suffered during her ACDUTRA.  See the August 2008 hearing transcript at page 11.  Accordingly, the Board concludes that the appellant's claims for service connection for (1) a bilateral hip disorder, (2) a bilateral knee disorder, (3) a bilateral foot disorder, (4) a left leg disorder, (5) a right leg disorder, (6) an abnormal menstrual cycle disorder and (7) bilateral hearing loss, should be considered on the theory of direct service connection as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate location, to request the complete service personnel records of the appellant.  In particular, the RO should request verification of the dates the appellant's military service, including any service in the United States Army, Army Reserves, and the Army National Guard, to include the dates for each period of active duty for training and inactive duty for training that she attended.  The RO/AMC should summarize the findings and include a copy of that summary in the claims file.  

2.  Thereafter, the appellant should then be afforded a VA examination for the purposes of determining the likelihood that her low back disorder, to include fibromyalgia, is etiologically related to any verified period of the appellant's service.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the etiology of the appellant's current low back disorder, to include fibromyalgia.  In providing this opinion, the examiner should state whether it is at least as likely as not that the appellant's current low back disorder, to include fibromyalgia, is causally related to her any verified period of the appellant's service or any incident therein.  The examiner must also address whether the appellant's complaints of low back pain in May 1991 and July 2000 were caused by her in-service low back injury or current fibromyalgia.  

Also, the examiner should identify any disorder(s) related to the appellant's hips, knees, legs, feet and/or menstrual cycle.  For any diagnosed disorder, the examiner should state whether it is at least as likely as not that such is causally-related to any verified period of the appellant's service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

In addition, if and only if the examiner finds that the appellant's low back disorder, to include fibromyalgia, is etiologically related to her service, the examiner should state whether any of the following conditions (if not related directly to any period of her service) are caused or aggravated by her low back disorder, to include fibromyalgia:  

	(1) A pelvic disorder
	(2) A bilateral hip disorder
	(3) Depression
	(4) Night sweats
	(5) A neck disorder
	(6) Muscle Spasms
	(7) Abnormal menstrual cycle disorder
	(8) A bilateral shoulder disorder
	(9) A bilateral ankle disorder
	(10) A bilateral knee disorder
	(11) A bilateral foot disorder
	(12) A left leg disorder
	(13) A right leg disorder
	(14) Bilateral hearing loss.  

The examiner is reminded that, for each disorder enumerated above, he or she must provide separate statements concerning whether the disorder is (1) caused by the appellant's low back disorder/fibromyalgia, and (2) aggravated by the appellant's low back disorder/fibromyalgia.  

The examiner must provide a clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  Thereafter, the RO/AMC must complete any additional evidentiary and procedural development which is appropriate, to include considering whether new and material evidence has been submitted or obtained which is sufficient to reopen the appellant's previously-denied claims for service connection for a right leg disorder, a left leg disorder and/or bilateral hearing loss.  Any additional examination(s) and opinion(s) should be scheduled and obtained.  

4.  Thereafter, the appellant's claims should be reviewed by the RO/AMC on the basis of additional evidence.  If any claim is not granted to the fullest extent, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


